Case 1:19-cv-00116-LEK-WRP Document 81 Filed 12/02/19 Page 1 of 3                 PageID #: 370

                                 MINUTE ORDER



   CASE NUMBER:            CIVIL NO. 19-00116 LEK-WRP
   CASE NAME:              Sarah Vargas vs. City and County of Honolulu et al.,


        JUDGE:      Leslie E. Kobayashi           DATE:            12/2/2019


  COURT ACTION: EO: COURT ORDER GRANTING IN PART AND DENYING
  IN PART: DEFENDANT THAYNE COSTA’S MOTION FOR JUDGMENT ON
  THE PLEADINGS AS TO ALL CLAIMS AGAINST DEFENDANT THAYNE
  COSTA ASSERTED IN PLAINTIFF’S FIRST AMENDED COMPLAINT [DOC.
  NO. 38], FILED ON NOVEMBER 14, 2019; AND DEFENDANT CITY AND
  COUNTY OF HONOLULU’S JOINDER THEREIN, FILED ON NOVEMBER 18,
  2019

         On November 14, 2019, Defendant Thayne Costa (“Costa”) filed his Motion for
  Judgment on the Pleadings as to All Claims Against Defendant Thayne Costa Asserted in
  Plaintiff’s First Amended Complaint [Doc. No. 38] (“Motion”). [Dkt. no. 62.] Defendant
  City and County of Honolulu (“the City”) filed its Substantive Joinder as to Doc No. 62,
  Motion for Judgment on the Pleadings as to All Claims Against Defendant Thayne Costa
  Asserted in Plaintiff’s First Amended Complaint [Doc. No. 38] (“Joinder”) on November
  18, 2019. [Dkt. no. 66.] The Court finds that these matters are suitable for disposition
  without a hearing. See Local Rule LR7.1(c). Further, Plaintiff Sarah Vargas (“Plaintiff”)
  need not file a memorandum in opposition.

          For the following reasons, Costa’s Motion and the City’s Joinder are GRANTED
  WITH PREJUDICE as to Count IX of Plaintiff’s First Amended Complaint (“FAC”),
  [filed 7/15/19 (dkt. no. 38),] and DENIED in all other respects.

          Costa’s Motion seeks, under Fed. R. Civ. P. 12(c), dismissal with prejudice as to
  all of the claims alleged against him in the FAC. The FAC alleges four claims against
  Costa: conspiracy to violate Plaintiff’s civil rights, pursuant to 42 U.S.C. § 1985
  (“Count III” or “§ 1985 Claim”); negligence (“Count V” or “Negligence Claim”);
  negligent infliction of emotional distress (“Count VII” or “NIED Claim”); and violations
  of the Constitution of the State of Hawai`i (“Count IX” or “Hawai`i Constitution Claim”).
  These claims are also alleged against the City, and the Joinder seeks dismissal with
  prejudice of those claims. The claims alleged against the City that are not also alleged
  against Costa are not at issue in the Joinder.

        Plaintiff has alleged: that Costa and Defendant David Oh (“Oh”) were on-duty
Case 1:19-cv-00116-LEK-WRP Document 81 Filed 12/02/19 Page 2 of 3                  PageID #: 371

  police officers employed by the City at the time of the incident; [FAC at ¶¶ 1-2, 7-8;] that
  Costa was aware Plaintiff had been detained by police officers; [id. at ¶¶ 24-26;] that
  Costa contemplated arresting her for Assault in the Third Degree, as well as Disorderly
  Conduct; [id. at ¶¶ 27, 32;] that Costa observed Plaintiff was extremely intoxicated and
  unable to provide information; [id. at ¶¶ 28-29;] that Costa “left Plaintiff alone in her
  residence, drunk and nearly naked” in Oh’s sole custody; [id. at ¶¶ 38-39;] that Oh
  sexually assaulted Plaintiff once Costa left the residence; [id. at ¶ 42;] and that Costa gave
  conflicting reports to federal and local law enforcement investigators about the sexual
  assault, [id. at ¶ 2]. When all the allegations in the FAC are taken as true, Plaintiff has
  stated claims upon which relief can be granted, and has alleged sufficient factual
  allegations to support cognizable legal theories, against Costa and the City, except as to
  Count IX. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to draw the
  reasonable inference that the defendant is liable for the misconduct alleged.” (citing Bell
  Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007))); id. (stating that, “for the
  purposes of a motion to dismiss we must take all of the factual allegations in the
  complaint as true”).

         1. Qualified Immunity

          Costa argues that qualified immunity shields him from liability as to the § 1985
  Claim. When Plaintiff’s allegations are taken as true, it does not. “The doctrine of
  qualified immunity protects government officials ‘from liability for civil damages insofar
  as their conduct does not violate clearly established statutory or constitutional rights of
  which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223, 231
  (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Oh’s sexual assault of
  Plaintiff is in violation of her Fourteenth Amendment rights which were clearly
  established. See Curtin v. Cty. of Orange, 8-16-CV-00591-SVW-PLA, 2017 WL
  5625726, at *4 (C.D. Cal. Aug. 1, 2017) (“Behavior by officials which ‘shocks the
  conscience’ has been held to deprive liberty in violation of the due process clause of the
  Fourteenth Amendment.”(quoting Fontana v. Haskin, 262 F.3d 871, 881 (9th Cir. 2001))).
  Plaintiff has adequately pled: that Costa was aware of her intoxicated and vulnerable
  condition; that he was aware when he left that she was almost naked; that he was aware
  that he was leaving Plaintiff alone with Oh; and that Costa subsequently gave conflicting
  reports about what happened. Reasonable inferences can be drawn that Costa agreed with
  Oh to abandon his position, and thus allowed Oh to assault Plaintiff.

         2.     Conditional Privilege

         Costa argues that the doctrine of conditional privilege shields him from liability for
  the Negligence Claim and NIED Claim. For the same reasons stated as to his claim of
  qualified immunity, it does not. See, e.g., Begley v. Cty. of Kauai, CIVIL 16-00350
  LEK-KJM, 2018 WL 3638083, at *6 (D. Hawai`i July 31, 2018) (describing standards for
  qualified immunity, i.e. qualified or conditional privilege, under Hawai`i law).

         3.     Hawai`i Constitution Claim
Case 1:19-cv-00116-LEK-WRP Document 81 Filed 12/02/19 Page 3 of 3               PageID #: 372

         In Count IX of the FAC, Plaintiff alleges her Hawai`i Constitution Claim. Plaintiff
  does not have a direct private cause of action for violations of rights under the Hawai`i
  Constitution. See Davis v. Abercrombie, Civil No. 11–00144 LEK–BMK, 2014 WL
  3809499, at *16 (D. Hawai`i July 31, 2014) (“This Court agrees with the analysis in
  Gonzalez and Ilae, and predicts that the Hawai`i Supreme Court would not recognize a
  claim for damages arising directly under the Hawai`i State Constitution.” (citing
  Gonzalez v. Okagawa, Civil No. 12–00368 RLP, 2013 WL 2423219, at *10 (D. Hawai`i
  June 4, 2013); Ilae v. Tenn, Civ. No. 12–00316 ACK–KSC, 2013 WL 4499386, at *17
  (D. Hawai`i Aug. 20, 2013))). Therefore, any amendment would be futile and Plaintiff’s
  Count IX of the FAC must be dismissed with prejudice. See, e.g., Pemberton v.
  Nationstar Mortg. LLC, Case No. 14-cv-01024-BAS-MSB, 2019 WL 1779587, at *4
  (S.D. Cal. Apr. 23, 2019) (“A proposed amendment is futile if it could not withstand a
  Rule 12(b)(6) motion to dismiss.” (citing Moore v. Kayport Package Express, Inc., 885
  F.2d 531, 538 (9th Cir. 1989))).

         Costa’s Motion for Judgment on the Pleadings as to All Claims Against Defendant
  Thayne Costa Asserted in Plaintiff’s First Amended Complaint [Doc. No. 38], and the
  City’s Joinder in the Motion are hereby GRANTED insofar as COUNT IX is
  DISMISSED WITH PREJUDICE as to all Defendants, and DENIED IN ALL OTHER
  RESPECTS.

        IT IS SO ORDERED.




  Submitted by: Agalelei Elkington, Courtroom Manager
